Citation Nr: 1400071	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  11-10 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Wichita, Kansas




THE ISSUES

1.  Entitlement to an initial disability rating for the service-connected posttraumatic stress disorder (PTSD) with alcoholism in excess of 30 percent.   

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected PTSD with alcoholism.  




REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law




ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1968 to November 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision issued by the RO that granted service connection and assigned a 30 percent rating for PTSD with alcoholism, and denied service connection for erectile dysfunction.  

In addition to the paper claims file, there is a Virtual VA and VBMS electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are not relevant to the issues on appeal.



FINDINGS OF FACT

1.  The symptoms of the service-connected PTSD with alcoholism are shown to be productive of a disability picture that more nearly approximates that of  occupational and social impairment with reduced reliability and productivity resulting in difficulty establishing and maintaining effective work and social relationships.  

2.  The currently demonstrated erectile dysfunction is not shown to be due to the an event or incident of the Veteran's active service; nor is it shown to have been caused or aggravated by the service-connected PTSD with alcoholism.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating of 50 percent, but no higher, for service-connected PTSD with alcoholism have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130 including Diagnostic Code (DC) 9411 (2013).

2.  The Veteran's disability manifested by erectile dysfunction is not due to disease or injury that was incurred in or aggravated by active service; nor is it proximately due to or the result of the service-connected PTSD with alcoholism.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided VCAA notice letters to the Veteran in December 2009 and April 2010, prior to the initial adjudication of the claim in September 2010.  

The letters notified the Veteran of what information and evidence must be submitted to substantiate the claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In addition, the December 2009 VCAA notice letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment record and VA treatment records were obtained.  

Also of record are private medical treatment records, the Veteran's lay statements, buddy statements, and medical literature submitted by the Veteran.  There is no identified relevant evidence that has not been obtained.

The Veteran underwent VA examinations in August 2010 for his PTSD with alcoholism and September 2011 for erectile dysfunction, to obtain medical evidence as to the nature and severity of the disabilities.  

The examination reports reflect a full review of the claims file, interview with the Veteran, physical examination, and fully reasoned medical opinions by an appropriately qualified healthcare provider.  As a result, these examination reports are sufficient for adjudication of the matters on appeal.

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Increased Rating for PTSD with Alcoholism 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As discussed below, a uniform rating for the entire appeal period is warranted.  

The Veteran is in receipt of a 30 percent rating for the service-connected PTSD and alcoholism pursuant to 38 C.F.R. § 4.130, DC 9411.

All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  

Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  

Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.  

In this case, the Board finds that the overall symptomatology and level of impairment more closely resemble a level occupational and social impairment with reduced reliability and productivity resulting in difficulty establishing and maintaining effective work and social relationships, so as to warrant the assignment of a 50 percent rating in this case.  

In this regard, the Veteran was required by his employer to participate in a 28 day rehabilitation program in December 1990 for alcoholism.  He denied consuming alcohol after completion of the program.  

The Veteran sought treatment for his PTSD at a private facility in March 2010 and April 2010, and reported symptoms such as sleep disturbances, anger outbursts, startling easily, and avoidance of crowds, meeting new people, war movies, and fireworks.  He also noted that his memories rarely came in a logical order, that he struggled with sequencing at work, and that he had dissociative experiences.  

In regard to social impairment, the Veteran reported that his hobbies included reading, writing and being a golden gloves boxing referee.  He stated that he had been married for 32 years and that his wife stayed with him despite his change in jobs, anger and infidelity.  He stated that he was not miserable, just not happy.  He also believed that he was a great father to his children and focused his time on them. 

In regard to occupational impairment, the Veteran was promoted to managerial positions, but became too angry with others and was subsequently demoted.  He stated that he became very short and angry with others and believed his employers would describe him as dependable, but not congenial.  

The counselor noted that the Veteran's general presentation, behavior, speech, mood, affect, and cognition were not within normal limits.  Specifically, the counselor reported that his behavior was restless and reflected strong anxiety, he had slight impairment in his memory, and he had tangential speech at times, which seemed to reflect thought process.  The counselor opined that the Veteran experienced moderate symptoms and disruption in daily functioning.  

The Veteran was afforded a VA examination in August 2010.  The examiner noted that he was well groomed and appropriately dressed, pleasant, and very cooperative.  

On evaluation, the Veteran reported substantially similar symptoms as he did in March 2010, including constant fear, sleep disturbances, nightmares, hypervigilance and poor concentration that required him to have post-it notes all over his desk to help him with his short-term memory problems and help him get through complex tasks.  The Veteran also noted that he double and triple checked things, such as locks and appliances.  

The Veteran reported having a severe sense of guilt and worthless feelings; however, anger and irritability were noted as his biggest mood problems.  

The Veteran specifically denied having suicidal or homicidal thoughts, intent, or plans and auditory or visual hallucinations.  

The examiner reported that the Veteran had difficulty maintaining consistent employment over the years, with apparent functioning to the point where he had some managerial potential, but was never able to handle the managerial positions to the satisfaction of his supervisors due to his conflicts with people and difficulties meeting deadlines.  He was subsequently demoted from these positions.  

The Veteran's employer required him to participate in a rehabilitation program for alcohol dependence, that he completed.  However, even after successful completion of the program, he did not improve and was asked to resign to avoid being fired.  

In regard to social impairment, the examiner noted that the Veteran had not been successful in interpersonal relationships over the years, reporting that he had a fair relationship with his son from his first marriage and had a daughter with his current wife who had three kids.  The Veteran indicated that he saw her most days.  He stated that he mostly socialized with his brother, cousin and wife with whom he had an "okay" relationship.  In his leisure time, he reported watching television, including football, reading, and golden gloves boxing.  He also said that he enjoyed physical sports because, "people hitting each other [was] like a release, the aggression."  

The examiner opined that his symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning and rendered a GAF score of 58, which was indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A review of the VA treatment records showed that the Veteran had an initial VA evaluation in August 2010 and sought treatment in October 2011.  The Veteran reported having symptoms substantially similar to the August 2010 VA examination and March 2010 private evaluation, such as intrusive thoughts, nightmares, sleep disturbances, flashbacks, avoidance of stimuli associated with Vietnam, loss of interest in activities he used to enjoy, feeling distant from others, irritable and angry outbursts, difficulty concentrating and learning new procedures, and being "super alert" and easily startled.  

The Veteran denied feeling hopeless about the present or future, having thoughts about taking his own life, or attempting suicide.  However, he indicated that, on several days, he thought that he would be better off dead or hurting himself in some way.  

In regard to social impairment, the Veteran indicated that he was distant and had no friends.  He described what he referred to as "associates" in Alcoholics Anonymous (AA).  He also stated that, at family gatherings, he might eat, but then would withdraw from everyone.  He believed that his PTSD symptoms hampered his ability to get close to his wife, from whom he was separated for a time, and his grandchildren.  

In regard to occupational impairment, the Veteran stated that he had problems with employment in the past.  He stated that he worked with the same company on and off for 17 years.  He noted that his current position was clerical and that his current boss used to work for him.  

The Veteran stated that he could not handle a managerial position because he had problems with his temper and stated that "[he did not] do well with people, [he had] to leave or get fired."  The intake examiner rendered a GAF score of 60.  

After a review of the record, the Board finds that the impact of the service-connected PTSD with alcoholism on his social and occupational functioning is shown to more closely resemble the degree of impairment contemplated by a 50 percent rating.  See 38 C.F.R. § 4.7 (2013).

In this capacity, the Board observes that the Veteran had occupational impairment with reduced reliability and productivity.  Specifically, the Veteran had difficulty maintaining consistent employment as he had been asked to resign or step down from managerial positions as a result of his anger and conflicts with people.  

The Veteran also had difficulty with his short term memory and concentration.  The private counselor remarked that the Veteran's behavior was restless and reflected strong anxiety and that he had tangential speech at times which seemed to reflect his thought processes.

In addition, the Board finds that the service-connected PTSD with alcoholism caused impairment in social functioning that created difficulty in establishing and maintaining effective social relationships.  Specifically, he has been married for over 30 years, but his wife separated from him for a period of time.  He also reported having little to no social life apart from golden gloves boxing.  He had no friends other than his brother and cousin and reported lacking interests and not being social with anyone.  

Thus, on this record, the assignment of a 50 percent rating is warranted.  38 C.F.R. § 4.7.  

The Board has considered whether a higher rating of 70 or 100 percent is warranted.  However, there is no evidence of suicidal ideation, obsessional rituals, near-continuous panic or depression that affected his ability to function independently, disorientation, neglect of personal appearance or hygiene, or difficulty adapting to stressful circumstances due to his service-connected PTSD with alcoholism.  

The VA examiner reported that he was appropriately dressed, maintained fairly consistent employment, and maintained a relationship with his current wife of over 30 years and two children with grandchildren.  He also denied suicidal or homicidal ideations and persistent delusions.  

In short, the Veteran does not manifest either the symptomatology or the impairment required for a 70 percent or 100 percent rating for the service-connected PTSD with alcoholism at any time during the period of the appeal.

The Board has also considered the Veteran's lay statements and the "buddy" statements provided by his wife, daughter, and brother.  These statements also support difficulty in establishing and maintaining effective work and social relationships, but not an inability to do so.  

The Board notes that the Veteran described an "out of body experience" or "hallucination" while on antibiotics for influenza.  However, the VA examiner noted that the Veteran denied auditory of visual hallucinations.  

The Veteran described "a presence," but the examiner opined that his description was reflective of significant hypervigilance.  Even if the Veteran experienced hallucinations while on medication, his symptoms still did not equate with an inability to establish and maintain effective relationships, nor did it render him totally occupationally and socially impaired.   

Accordingly, the Board finds that an increased rating of 50 percent, but no higher, for the service-connected PTSD with alcoholism for the period of the appeal is warranted.  

The Board has also considered whether a higher extraschedular rating is warranted for the service-connected PTSD and alcoholism.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria for the disability at issue reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of occupational and social impairment.

Thus, the demonstrated manifestations are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  The Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

In addition, the Board has considered the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), where the Court held that a claim for a total disability rating based on individual unemployability (TDIU) either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  

In this case, although the Veteran has claimed that his disabilities limit his employment and his ability to maintain a managerial position, the Veteran has maintained fairly consistent employment and worked at the same company for 17 years.  As such, the Board finds there is no implicit claim for a TDIU rating.


Service Connection for Erectile Dysfunction

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a)

Specifically, when aggravation of a disease or injury for which service connection has not been granted is proximately due to, or the result of, a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b).

In this case, the Veteran asserts that his erectile dysfunction is proximately due to or the result of his service-connected PTSD with alcoholism.  

The service treatment records are negative for complaints or findings referable to erectile dysfunction.  The Board notes that the Veteran had gonorrhea in 1972; however, his service treatment records indicate that it resolved with penicillin.  

The Veteran's private treatment records from 2005 to February 2009 show that the Veteran complained of erectile dysfunction, for which he was prescribed Viagra and then Cialis.  

A VA examination was conducted in September 2011.  The Veteran reported the onset of erectile dysfunction symptoms in 2006, when he was prescribed medication.  

The Veteran also stated that neither he nor his private physician could explain why he had erectile dysfunction other than it being secondary to his PTSD with alcoholism.  The examiner noted that Veteran was not treated for his PTSD with medication.  

The examiner rendered a diagnosis of erectile dysfunction with an onset in 2006.  He stated that the erectile dysfunction was less likely than not proximately due to or the result of the service-connected PTSD with alcoholism because the PTSD with alcoholism had been present for many years, while the onset of the erectile dysfunction was not until 2006, during the Veteran's late 50's.  

The examiner noted that the Veteran had not consumed alcohol since 1990.  The examiner opined that the onset of the erectile dysfunction in his later years was most likely due to the aging process rather than the PTSD and alcoholism.  

Additionally, the examiner remarked that alcoholism and PTSD were not aggravating factors of the erectile dysfunction because the Veteran has additional risk factors, including tobacco use and elevated cholesterol, that were significant risk factors for erectile dysfunction.  

As the VA examiner reviewed the claims file, elicited a medical history from the Veteran, and gave detailed reasons for the opinion, this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The Board has considered the Veteran's current assertions that he has no family history of erectile dysfunction and started experiencing symptoms in his late 40's and early 50's and that the condition was due to his PTSD with alcoholism.  

The Board acknowledges the Veteran is competent to report as to the observable symptoms he experienced, such as an onset of his symptoms and its history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

However, his lay assertions are of a general nature and are of limited probative value for the purpose of establishing service connection in this case.  

The question of whether the erectile dysfunction was related to service or is a result of the service-connected PTSD with alcoholism is a complex medical matter of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Here, his lay assertions are outweighed by the medical evidence and the VA examination report and opinion.  

The Board has considered the medical literature submitted by the Veteran that provides PTSD and alcoholism can cause erectile dysfunction.  However, the generalized medical literature is of limited probative value as compared to the VA examination report, because the VA examiner elicited a medical history from the Veteran and specifically addressed the onset of his symptoms in light of his alcoholism and PTSD.  

The Board has also considered whether the erectile dysfunction warrants service connection on a direct basis.  However, there was no in-service treatment, complaint, injury, or diagnosis related erectile dysfunction.  There is also no evidence to establish his current erectile dysfunction is related to service.  

As such, service connection must be denied.  The Board notes that, as there was no indication that it may be associated with service, a VA examination was not warranted under 38 U.S.C.A. § 5103A(d).

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  

That doctrine is not applicable in the instant case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

An evaluation of 50 percent, but not higher, for the service-connected PTSD with alcoholism is granted, subject to the regulations governing the payment of VA benefits.  

Service connection for erectile dysfunction, to include as secondary to service-connected PTSD and alcoholism is denied. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


